Citation Nr: 1328658	
Decision Date: 09/09/13    Archive Date: 09/17/13

DOCKET NO.  10-42 409	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, Connecticut


THE ISSUE

Whether new and material evidence has been submitted to reopen a claim for service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Connecticut Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Jennifer Hwa, Counsel


INTRODUCTION

The Veteran served on active duty from January 1976 to November 1976.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2010 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Hartford, Connecticut, that declined to reopen the Veteran's claims for service connection for an acquired psychiatric disorder and for PTSD.  In April 2010, the Veteran filed a Notice of Disagreement.  The RO furnished the Veteran a Statement of the Case in September 2010, and the Veteran filed a Substantive Appeal (VA Form 9) in October 2010.

In January 2011, the Veteran testified before the Board at a videoconference hearing.  A transcript of the hearing has been associated with the claims file.  

The Board notes that the March 2010 rating decision also declined to reopen the claim for service connection for colitis mucosal.  Although the Veteran filed a Notice of Disagreement in April 2010, and the RO furnished a Statement of the Case on this issue in September 2010, the Veteran did not perfect an appeal of this issue.  Therefore, this issue is not before the Board at this time.  

The Board also notes that the RO separated the Veteran's claims to reopen as one for an acquired psychiatric disorder and one for PTSD.  However, the Court of Appeals for Veterans Claims (Court) has held, in the context of claims for psychiatric disorders, that a claim for service connection encompasses all related symptomatology, regardless of how that symptomatology is diagnosed.  Clemons v. Shinseki, 23 Vet. App. 1 (2009).  In light of Clemons, the Veteran's claims to reopen for service connection for an acquired psychiatric disorder and for PTSD have been recharacterized as one issue to encompass any psychiatric disorder, to include PTSD (as reflected on the title page).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

After a review of the record, the Board finds that further development is required prior to adjudicating the issue of whether new and material evidence has been submitted to reopen a claim for service connection for an acquired psychiatric disorder, to include PTSD.  

The Veteran testified at her January 2011 videoconference hearing that she had received treatment for her psychiatric disorders at the VA Medical Center (VAMC) in Newington, Connecticut, from 2001 to 2004.  She also indicated that she currently received treatment for her psychiatric disorders at the VAMC in Waterbury, Connecticut.  However, it does not appear that the VA medical records dated prior to 2004 were requested from the Newington VAMC.  Moreover, the most recent VA medical records from the Waterbury VAMC are dated in September 2010.  Therefore, as these medical records may be relevant to the Veteran's claim, an attempt to obtain them should be made.  38 U.S.C.A. § 5103A(c) (West 2002); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).  

Additionally, at the January 2011 hearing, the Veteran's representative noted that the Veteran had been in receipt of disability benefits from the Social Security Administration (SSA) prior to her receipt of retirement benefits.  The Veteran's VA mental health treatment records also reveal that in November 2009, she reported a recent approval for SSA disability benefits.  It does not appear that the associated treatment records from the Social Security Administration have yet been requested.   While SSA records are not controlling for VA determinations, they may be "pertinent" to VA claims.  See Murincsak v. Derwinski, 2 Vet. App. 363 (1992); Collier v. Derwinski, 1 Vet. App. 412 (1991).  Because information sufficient to allow for a search of the Veteran's SSA records is available, and these records may be useful in deciding the Veteran's claim, an attempt to obtain them should be made.  38 C.F.R. § 3.159(c)(2) (2012); Bell, 2 Vet. App. 611.  

Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be requested to provide the names, addresses and approximate dates of treatment of all medical care providers, VA and non-VA, who have treated her for an acquired psychiatric disorder, to include PTSD.  After the Veteran has signed the appropriate releases, those records should be obtained and associated with the claims folder.  Appropriate efforts must be made to obtain all available VA treatment records.  Specifically, the AMC/RO should attempt to obtain treatment records dated from 2001 to 2004 from the VAMC in Newington, Connecticut, as well as the treatment records dated since September 2010 from the VAMC in Waterbury, Connecticut.  All attempts to procure records should be documented in the file.  If the AMC/RO cannot obtain records identified by the Veteran, a notation to that effect should be inserted in the file.  The Veteran is to be notified of unsuccessful efforts in this regard, in order to allow her the opportunity to obtain and submit those records for VA review. 
 
2.  Obtain all medical records from the Social Security Administration pertinent to the Veteran's claim for Social Security disability benefits.  If any of the requested records are shown to be at another storage facility, a request should be made to the appropriate storage facility.  All efforts to obtain the records should be fully documented, and the facilities must provide a negative response if records are not available.     

3.  After the development requested above has been completed, the record should again be reviewed.  If the benefit sought on appeal remains denied, then the Veteran and her representative should be furnished with a supplemental statement of the case and be given the opportunity to respond thereto.  The case should then be returned to the Board for further appellate consideration, if in order.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).





_________________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).


